PER CURIAM.
The appellee, Phyllis C. Todd, was the plaintiff in the District Court where she sought and obtained a divorce from the appellant, John G. Todd.
The complaint recites that the parties became man and wife about April 15, 1941, under a common law marriage. At that time both John and Phyllis were living in Kansas City, Missouri. John defended in the District Court and appeals to this court on the ground there was no marriage. He admitted having relations with -the appellee in Missouri, but points out that- common law marriages are not recognized in that state and insists there was no valid evidence showing cohibitation in the District of Columbia, an essential in the proof of a common law marriage in this jurisdiction.
There was proof of such cohabitation, however, and the District Court’s decree was in all respects justified by the record. Cf. Travers v. Reinhardt, 1907, 205 U.S. 423, 27 S.Ct. 563, 51 L.Ed. 865; Thomas v. Murphy, 1939, 71 App.D.C. 69, 107 F.2d 268.
Affirmed.